Citation Nr: 1500595	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder with psychotic features and alcohol, cannabis, and opiate abuse in remission.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from July 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for major depressive disorder with psychotic features and alcohol, cannabis, and opiate abuse in remission and assigned an initial 30 percent rating, effective September 2, 2011, and determined that new and material evidence sufficient to reopen a previously denied claim of service connection for PTSD had not been received.  

The Board observes that the RO determined in the July 2012 statement of the case that the issue of entitlement to TDIU had been reasonably raised by the record and included it in the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, such issue is likewise included on the title page.

With regard to the characterization of the service connection claim, the Board notes that the RO initially denied service connection for PTSD in a March 1986 rating decision because there was no evidence of combat service while stationed in Vietnam or a verified in-service stressor; and there was no current diagnosis of PTSD.  Subsequently, the RO again denied the claim in January 2003 and September 2006 rating decisions because no new and material evidence has been received.  The Veteran did not initiate an appeal from these decision and new and material evidence was not received within one year.  Under these circumstances, the Board finds that the most recent September 2006 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

However, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, but is later granted based all or in part on subsequently acquired service records establishing the in-service event and a nexus between the in-service event and the current disability, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, it is reconsidered and such serves as the date of the claim and the earliest date for which benefits may be granted.

In this case, approximately in April 2012, additional service department records were associated with the record.  In this regard, the history of the Veteran's unit while stationed in Vietnam was obtained.  Significantly, the record documents rocket attacks on the base where the Veteran was stationed.  As this document essentially corroborated the Veteran's in-service stressor, it is arguably relevant to the issue of entitlement to PTSD.  Accordingly, the issue of entitlement to service connection for PTSD must be reconsidered on a de novo basis without regard to the previous final denials.  38 C.F.R.  § 3.156(c).  Therefore, such has been characterized as shown on the title page of this decision.

The Board observes that additional evidence, including Social Security Administration (SSA) records, was associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ) in conjunction with the current appeal.  Nevertheless, waiver of AOJ consideration is not necessary as the Board herein remands the issues on appeal and, as such, the AOJ will have the opportunity to consider these records in the readjudication of the Veteran's claims.  
 
In a May 2014 Report of General Information, the Veteran indicated that he wanted to file a claim for service connection for lymphoma, scars post surgery, in the middle of forehead.  Also, in September 2014, the Veteran filed a claim for nonservice-connected pension.  It does not appear that these matters have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing symptoms.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board notes that the record shows that the Veteran was most recently afforded a VA fee-based examination to evaluate the severity of his service-connected major depressive disorder in December 2011, over three years ago.  Since such examination, in May 2012, the Veteran has claimed that his service-connected psychiatric disability has increased in severity, as evidenced by worsening GAF scores assigned by his private physician, Dr. H.J.  Therefore, based on such allegations of worsening, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, in regard to the Veteran's service connection claim, the December 2011 VA examiner also determined that the Veteran did not meet the criteria for PTSD.  However, it does not appear that the examiner considered the Veteran's private treatment records from H.J., M.D., which show a diagnosis of PTSD, as these records appeared to have been subsequently obtained.  Further, subsequent to this examination, the Veteran's in-service stressor of rocket attacks was verified in April 2012.  Given that relevant evidence was not considered by the VA examiner, the new examination should also determine whether the Veteran meets the criteria for PTSD.  

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this matter must also be returned to the AOJ.

Additionally, in this case, there is evidence that the Veteran's psychiatric disorder has affected his employability during the appeal period.  In this regard, Social Security Administration records showed that the Veteran has been considered disabled since May 2013 due to unspecified arthropathies and anxiety-related disorders.  In other words, there is evidence that the Veteran is unable to work due to his psychiatric disabilities.  Therefore, in connection with the Veteran's VA examination, the VA examiner should be requested to render a medical opinion regarding the functional impact the Veteran's service-connected major depressive disorder had on his employability from the date of claim for service connection, September 2, 2011.  In this regard, the Board observes that a retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that the Veteran's service-connected major depressive disorder alone prevented him from obtaining and maintaining substantially gainful employment at any point since the effective date of service connection.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Furthermore, in an October 2014, the Veteran indicated that he received continuous treatment for his psychiatric disabilities from Dr. H.J.  However, the most recent records associated with the record date from March 2012.  As these records are pertinent to the matters on appeal, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional clinical records from Dr. H.J.

Finally, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received since the issuance of the August 2012 statement of the case, which includes his SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any treatment records from Dr. H.J. from March 2012 to the present.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his major depressive disorder; as well as whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, the examiner must specifically opine whether the stressor (or stressors) claimed by the Veteran are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are at least as likely as not (e.g., a 50 percent or greater probability) related to the claimed stressor(s), to include a "fear of hostile military or terrorist activity."  In this regard, the examiner is advised that the AOJ has verified the Veteran's stressor related to the rocket attacks of the base where he was stationed in Vietnam.

The examiner should specifically address the private clinical records by Dr. H.J. that show a diagnosis of PTSD.  If the examiner finds that the Veteran does not meet the criteria for PTSD, the examiner must reconcile their findings with the private medical evidence and provide a rationale for such finding.  

Examination findings should also include a description of the nature and severity of the Veteran's major depressive disorder symptomatology as well as any other service-related psychiatric disorders, to include the impact on his social and occupational functioning.  In addition, the examiner should assign a GAF score reflecting the major depressive symptoms.  

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's service-connected psychiatric disabilities have on his ordinary activities, to include his employability since September 2011, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed by the examiner should be accompanied by a complete rationale.  

3.  If, after the development discussed above is completed and the evidence shows that the Veteran's service-connected psychiatric disabilities render him unemployable, but he still does not meet the schedular criteria for TDIU, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b) is appropriate.

4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated on the entirety of the evidence, to include such received since the issuance of the August 2012 statement of the case, which includes the Veteran's SSA records.  If the issues remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


